UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 000-49752 Legend Oil and Gas, Ltd. (Exact name of registrant as specified in its charter) Colorado 84-1570556 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1218 3rd Avenue, Suite 505 Seattle, Washington 98101 (Address of principal executive offices) 206-910-2687 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of November 19, 2013, the registrant had 103,443,271 shares of its common stock, par value $0.001 per share, issued and outstanding. Table of Contents LEGEND OIL AND GAS, LTD. FORM10-Q For the Quarterly Period ended September 30, 2013 Table of Contents Page EXPLANATORY NOTE 2 CAUTIONARY NOTICE REGARDING FORWARD LOOKING STATEMENTS 2 PARTI. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets as ofSeptember 30, 2013 and December 31, 2012 3 Consolidated Statements of Operations for thethree and nine months ended September 30, 2013 and 2012 4 Consolidated Statements of Comprehensive Loss for the three and nine months ended September 30, 2013 and 2012 5 Consolidated Statements of Stockholders’ Equityfor the year ended December 31, 2012 and nine months ended September 30, 2013 6 Consolidated Statements of Cash Flows for thenine months ended September 30, 2013 and 2012 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4. Controls and Procedures 22 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 EXHIBITS 25 Table of Contents EXPLANATORY NOTE Unless otherwise indicated or the context otherwise requires, all references in this Quarterly Report on Form 10-Q (“Report”) to “we,” “us,” “our,” “Legend” and the “Company” are to Legend Oil and Gas, Ltd., a Colorado corporation, and references in this Report to “Legend Canada” are to Legend Energy Canada, Ltd., a wholly-owned subsidiary of the Company. All references to “Wi2Wi” are to Wi2Wi Corporation, formerly International Sovereign Energy Corp., an Alberta, Canada corporation. Unless otherwise indicated, references herein to “$” or “dollars” are to United States dollars. All references in this Current Report to “CA$” are to Canadian dollars. All financial information with respect to the Company has been presented in United States dollars in accordance with U.S generally accepted accounting principles. CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS We desire to take advantage of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. This Report contains a number of forward-looking statements that reflect management’s current views and expectations with respect to our business, strategies, future results and events, and financial performance. All statements made in this Report other than statements of historical fact, including statements that address operating performance, the economy, events or developments that management expects or anticipates will or may occur in the future, including statements related to revenues, profitability, adequacy of funds from operations, and cash flows and financing are forward-looking statements. In particular, the words such as “believe,” “expect,” “intend,” “anticipate,” “estimate,” “may,” “will,” “can,” “plan,” “predict,” “could,” “future,” variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements and their absence does not mean that the statement is not forward-looking. Readers should not place undue reliance on these forward-looking statements, which are based on management’s current expectations and projections about future events, are not guarantees of future performance, are subject to risks, uncertainties and assumptions and apply only as of the date of this Report. Our actual results, performance or achievements could differ materially from historical results as well as the results expressed in, anticipated or implied by these forward-looking statements. In particular, our business, including our financial condition and results of operations and our ability to continue as a going concern may be impacted by a number of factors, including, but not limited to, the following: • Our ability to pay off our demand loan facility with National Bank of Canada when due; • Our ability to draw down on our equity line of credit with Lincoln Park Capital Fund, LLC, in amounts and times when needed; • Our ability to fund our 2013 drilling and development plan; • Our ability to obtain buyers on terms favorable to us, in the event that we were to seek to sell certain of our oil and gas interests; • Our ability to retain the services of our President, Chief Financial Officer and other key employees, the loss of which could materially impair our business plan; • Changes in estimates of our crude oil and natural gas reserves and depletion rates; • Our ability to control or reduce operating expenses and manage unforeseen costs; • Our reliance on third-party contractors in performing the majority of our operations, which could make management of our drilling and production efforts inefficient or unprofitable; • Our ability to maintain our existing property leases and acquire rights on properties that we desire; • Changes in commodity prices for crude oil and natural gas; • Environmental risks from operations of our wells; • Our ability to compete successfully against larger, well-funded, established oil and gas companies; • Our ability to comply with the many regulations to which our business is subject; and • Dilutive and other adverse effects on our existing shareholders and our stock price arising from future securities issuances. For a more detailed discussion of some of the factors that may affect our business, results and prospects, see our Annual Report on Form 10-K for the year ended December31, 2012 filed with the Securities and Exchange Commission on April 1, 2013, as well as various disclosures made by us in our other reports filed with the Securities and Exchange Commission. Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM1CONSOLIDATED FINANCIAL STATEMENTS Legend Oil and Gas Ltd. CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Total current assets Deposits Oil and gas property, plant and equipment Proven property, net Unproven property Total oil and gas properties, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Note payable to bank Total current liabilities Asset retirement obligations Long term debt, net - Convertible debt, net - Warrant derivative liability - Embedded derivative liability - Total liabilities Contingently redeemable convertible preferred stock (100,000,000 shares authorized; $0.001 par value; zero and 1,700,000shares issued and outstanding, respectively; redemption $2.00 per share) - Contingently redeemable common stock - - Stockholders’ Equity (Deficit) Common stock -400,000,000 shares authorized; $0.001 par value; 101,843,271 and 77,220,271 shares issued and outstanding respectively Additional paid-in capital ) Accumulated other comprehensive loss ) Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements 3 Table of Contents Legend Oil and Gas Ltd. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended For the Nine Months Ended September 30, 2013 September 30, 2012 September 30, 2013 September 30, 2012 Oil and gas revenue $ Costs and Expenses General and administrative Production expenses Depletion, depreciation, and amortization Impairment on oil and gas assets - - - Accretion on asset retirement obligation Total costs and expenses Operating Loss ) Other Income and Expense Interest expense ) Loss on derivatives - - Change in value of contingent consideration - ) - ) Total other income and expense ) Net loss ) Preferred stock dividends - - ) - Net loss applicable to common stock $ ) $ ) $ ) $ ) Basic and diluted weighted average shares outstanding Basic and diluted net loss per common share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Legend Oil and Gas Ltd. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) For the Three Months Ended For the Nine Months Ended September 30, 2013 September 30, 2012 September 30, 2013 September 30, 2012 Net loss $ ) $ ) $ ) $ ) Other comprehensive loss Foreign currency translation adjustment ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents Legend Oil and Gas Ltd. STATEMENTS OF CONSOLIDATED STOCKHOLDERS’ EQUITY (DEFICIT) (unaudited) Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Loss Accumulated Deficit Total Balance at December 31, 2011 $ $ $ ) $ ) $ Common stock issued for services - - Conversion of convertible preferred stock to common stock - - Issuance of common stock to settle contingent consideration obligation - - Reclassification to contingently redeemable common stock - - ) - - ) Reclassification out of contingently redeemable common stock - Issuance of common stock to Lincoln Park Capital - - Stock based compensation - Foreign currency translation - Net loss - ) ) Balance at December 31, 2012 ) ) ) Common stock issued for services - - Stock based compensation - Foreign currency translation - - - ) - ) Discount on short term note payable - Conversion of convertible preferred stock to common stock - - Dividends on preferred stock - ) - Reclassification out of contingently redeemable common stock - Common stock issued to employees - - Net loss - - - ) Balance at September 30, 2013 $ $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements 6 Table of Contents Legend Oil and Gas Ltd. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Nine Months Ended September 30, 2013 September 30, 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to cash flows from operating activities: Stock-based compensation Amortization of discounts on notes payable - Accretion on asset retirement obligation Issuance of common stock for services Change in value of contingent consideration liability - Depletion, depreciation, amortization and impairment Change in value of derivatives - Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets Accounts payable Net cash flows from operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of oil and gas properties - Oil and gas property development costs ) ) Net cash flows from investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock and warrants - Proceeds from notes payable - Payments on note payable to bank ) Net cash flows from financing activities Change in cash and cash equivalents before effect of exchange rate changes ) Effect of exchange rate changes Net change in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES Common stock issued for contingent consideration $
